[Cite as Deutsche Bank Natl. Trust Co., v. Green, 2013-Ohio-977.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

DEUTSCHE BANK NATIONAL TRUST                               JUDGES:
COMPANY, AS TRUSTEE FOR HSI                                Hon. William B. Hoffman, P.J.
ASSET SECURITIZATION                                       Hon. Sheila G. Farmer, J.
CORPORATION TRUST 2007-HE2                                 Hon. John W. Wise, J.

        Plaintiff-Appellee                                 Case No. 12-CA-47

-vs-
                                                           OPINION
RONALD D. GREEN, ET AL.

        Defendants-Appellants



CHARACTER OF PROCEEDING:                               Appeal from the Licking County Court of
                                                       Common Pleas, Case No. 2009 CV 01300


JUDGMENT:                                              Affirmed


DATE OF JUDGMENT ENTRY:                                March 14, 2013


APPEARANCES:


For Plaintiff-Appellee                                 For Defendants-Appellants


SCOTT A. KING                                          BRUCE M. BOYLES
NICHOLAS W. MYLES                                      The Law Office of Bruce M. Broyles
Thompson Hine LLP                                      5815 Market Street, Suite 2
Austin Landing I                                       Boardman, Ohio 44512
10050 Innovation Drive
Suite 400
Dayton, Ohio 45342
Licking County, Case No. 12-CA-47                                                     2

Hoffman, P.J.


      {¶1}   Defendants-appellants Ronald Green and Sharon Green (hereinafter

“Green”) appeal the May 9, 2012 Judgment Entry entered by the Licking County Court

of Common Pleas, denying their Motion for Relief from the August 25, 2009 Decree of

Foreclosure by Default, and Motion for Stay of Execution and Canceling Sheriff’s Sale

Scheduled for May 11, 2012.        Plaintiff-appellee is Deutsche Bank National Trust

Company as Trustee for HSI Asset Securitization Trust 2007-HE2 (hereinafter

“Deutsche Bank”).

                                 STATEMENT OF THE CASE1

      {¶2}   Deutsche Bank sued Green for the balance due on a note and to foreclose

a mortgage against property owned by Green located at 13595 Cable Road S.W.,

Pataskala, Ohio. Green did not answer the complaint.

      {¶3}   Deutsche Bank moved for and was granted default on August 28, 2009.

The subject property was sold at Sheriff’s sale on May 27, 2011.

      {¶4}   On February 9, 2012, Green filed a Motion for Relief from Judgment,

which the trial court denied on February 13, 2012. In that same entry, the trial court

granted a previously filed motion by Deutsche Bank to withdraw its previous entry

confirming the sale of the property and directed the property to be resold.

      {¶5}   On May 9, 2012, Green filed a second Motion for Relief from Judgment.

The trial court denied this second motion for relief on May 9, 2012.2




1
 A rendition of the facts is unnecessary for our disposition of this appeal.
2
 On May 11, 2012, Green filed a petition for bankruptcy. On May 16, 2012, Green filed
a Notice of Appeal and Motion to Stay Sheriff’s Sale. The trial court stayed proceedings
Licking County, Case No. 12-CA-47                                                        3


       {¶6}   It is from the trial court’s May 9, 2012 Judgment Entry Green prosecutes

this appeal, assigning as error:

       {¶7}   “I. THE TRIAL COURT ERRED IN DENYING THE MOTION FOR RELIEF

FROM JUDGMENT.”

       {¶8}   Deutsche Bank argues Green’s second motion for relief from judgment is

barred by res judicata. We agree.

       {¶9}   “[R]es judicata prevents the successive filings of Civ.R. 60(B) motions [for]

relief from a valid, final judgment when based upon the same facts and same grounds

or based upon facts that could have been raised in the prior motion.”            Harris v.

Anderson, 109 Ohio St.3d 101, 2006-Ohio-1934, ¶8, quoting Beck-Durell Creative

Dept., Inc. v. Imaging Power, Inc., 10th Dist. Franklin No. 02 AP-281, 2002-Ohio-5908,

¶16.

       {¶10} The trial court denied Green’s first motion for relief of its August 28, 2009

Default Judgment on February 13, 2012. Green did not appeal that decision.

       {¶11} We find all the grounds alleged in Green’s second motion for relief from

the default judgment were or could have been raised in their first motion for relief from

judgment. Accordingly, we find Green’s arguments herein are barred by res judicata

pursuant to the holding in Harris.

       {¶12} Green’s assignment of error is overruled.




and this Court stayed appellate proceedings based upon the bankruptcy petition. On
August 7, 2012, this Court lifted the bankruptcy stay.
Licking County, Case No. 12-CA-47                                                   4


      {¶13} The judgment of the Licking County Court of Common Pleas is affirmed.

By: Hoffman, P.J.

Farmer, J. and

Wise, J. concur

                                         s/ William B. Hoffman _________________
                                         HON. WILLIAM B. HOFFMAN


                                         s/ Sheila G. Farmer __________________
                                         HON. SHEILA G. FARMER


                                         s/ John W. Wise _____________________
                                         HON. JOHN W. WISE
Licking County, Case No. 12-CA-47                                                    5


             IN THE COURT OF APPEALS FOR LICKING COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT


DEUTSCHE BANK NATIONAL TRUST              :
COMPANY, AS TRUSTEE FOR HSI               :
ASSET SECURITIZATION                      :
CORPORATION TRUST 2007-HE2                :
                                          :
       Plaintiff-Appellee                 :
                                          :
-vs-                                      :         JUDGMENT ENTRY
                                          :
RONALD D. GREEN, ET AL.                   :
                                          :
       Defendants-Appellants              :         Case No. 12-CA-47


       For the reason stated in our accompanying Opinion, the May 9, 2012 Judgment

Entry of the Licking County Court of Common Pleas is affirmed. Costs assessed to

Appellant.




                                          s/ William B. Hoffman _________________
                                          HON. WILLIAM B. HOFFMAN


                                          s/ Sheila G. Farmer __________________
                                          HON. SHEILA G. FARMER


                                          s/ John W. Wise _____________________
                                          HON. JOHN W. WISE